Citation Nr: 0736401	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-15 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent bilateral sensorineural hearing loss.  

2.  Entitlement to a compensable rating for residuals of 
lacerations and abrasions to the left hip, left leg, and left 
ring finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
bilateral hearing loss and his lacerations and abrasions to 
the left hip, left leg, and left ring finger.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In August 2007, the veteran testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  

The veteran had also initiated and perfected an appeal of the 
RO's denial of a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  However, this issue was withdrawn from Board 
consideration by the veteran's August 2007 written statement.  

In a March 2007 rating decision, the veteran was granted a 
compensable rating of 10 percent, effective from February 27, 
2007, for his bilateral hearing loss.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

Finally, the Board notes the veteran stated at his August 
2007 hearing that he has pain and limited motion of the left 
hip joint, which he attributed to a left hip injury sustained 
during military service.  As the veteran does not have an 
appeal pending on the issue of service connection for a left 
hip disability, this issue may not be considered by the Board 
at this time.  Rather, the RO is requested to afford the 
veteran appropriate development and consideration on this 
pending informal service connection claim.  See 38 C.F.R. 
§ 3.155 (2007).  

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There are no residuals of the veteran's lacerations and 
abrasions to the left hip and left leg; however, the scar 
(laceration/abrasion) of his left ring finger results in 
limitation of function and loss of sensation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
the veteran's residuals of lacerations and abrasions to the 
left hip and left leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Codes 7801-05 (2007).  

2.  The criteria for the award of a 10 percent disability 
rating, and no higher for the veteran's residuals of 
lacerations and abrasions to the left ring finger have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5230, 7801-05 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2005 and 
March 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  With respect to his increased rating claim, 
the veteran was afforded VA examinations to accurately assess 
the severity of his disability, and the medical record 
appears adequate for rating purposes.  All regulatory duties 
upon VA to notify and assist the claimant have been met.  

The veteran seeks an increased rating for his residuals of 
lacerations and abrasions to the left hip, left leg, and left 
ring finger.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).  

This disability is currently rated under Diagnostic Code 
7805, for scars.  Under the criteria for skin disabilities, a 
superficial scar which is unstable or painful on examination 
will be awarded a 10 percent rating; otherwise, it will be 
rated based on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-05 (2007).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See 
Diagnostic Code 7803, Note (1) (2007).  Under Diagnostic Code 
7802, scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches (or 929 sq. cm.) or 
greater may also be assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2007).  

A VA medical examination was afforded the veteran in March 
2005.  His initial injuries were noted to result from a motor 
vehicle accident in 1976, during military service.  In an 
August 1976 motorcycle accident, the veteran sustained 
multiple lacerations and abrasions of the left hand, left 
hip, and left leg.  His left hand injury was noted to include 
an open fracture of the proximal phalanx of the left middle 
finger.  Upon further examination at the time of the 
accident, a laceration of the extensor tendon laceration of 
the left ring finger was also noted.  The veteran was 
afforded appropriate treatment and surgical repair of his 
injuries at a military hospital, and was discharged after 5 
days.  Thereafter, he denied any residuals for many years.  
Currently, his complaints included pain of the left lower 
extremity, chiefly along the hip but also present at the 
knee.  A history of a low back disability, secondary to a 
post-service motor vehicle accident, was also noted.  On 
physical evaluation, the veteran walked with "a minimal 
limp, which gets significantly worse when it is apparent that 
he is being observed."  Flexion of the left knee was to 90 
degrees, with extension to 5 degrees, both with pain.  The 
examiner noted "no observable pain behavior", and no 
redness, swelling, or instability in the left knee.  No 
scarring of the left ring finger, hip, or knee was observed.  
Regarding the veteran's reported left hip and knee pain, the 
examiner suggested this was secondary to his lumbar 
radiculopathy rather than any service-connected disability.  

On VA examination in June 2006, the veteran reported pain of 
his left hand, especially where he initially injured his 
fingers in service.  Physical examination of the hand 
revealed flexion of all fingers to 90 degrees at both the 
proximal interphalangeal and metacarpophalangeal joints.  
Grip, push, pull, and twist strength were all 5/5, with pain 
reported.  All fingers of the left hand could touch the left 
palm.  

Most recently, the veteran was afforded VA examination in 
February 2007.  His history of in-service injury was noted.  
Physical examination of the left right finger revealed a 4cm 
by 1cm well-healed scar over the medial aspect of the left 
finger just distal to the metacarpophalangeal joint.  He was 
unable to bring the fingertip to the transverse crease.  
Flexion of the finger was to 90 degrees, with pain reported.  
Sensation was also diminished at the finger.  There was no 
tenderness of the scar but there was tenderness to palpation 
of the proximal interphalangeal joint.  Finger strength was 
5-/5.  No adherence of the scar to underlying tissue was 
noted, and the scar was stable, without ulceration.  It was 
also without elevation, depression, inflammation, edema, or 
keloid formation.  The scar was superficial.  The examiner 
found no current scars of the left hip or knee.  

The veteran has also received VA outpatient treatment at his 
local VA medical center.  However, while these treatment 
records have been obtained, they do not reflect any scarring 
of the left knee, hip, or ring finger.  The veteran's 
complaints on VA outpatient treatment parallel those given on 
VA examination.  

In support of his claim, the veteran has also submitted 
written statements of his contentions, as well as several 
written statements from friends and family.  They all state 
that over the years, the veteran has experienced significant 
pain of the left lower extremity, resulting in impairment 
both occupationally and personally.  At his August 2007 
personal hearing, the veteran reiterated his assertions of 
pain of the left lower extremity.  

After considering the totality of the record, the Board finds 
a 10 percent rating is warranted for the veteran's residuals 
of lacerations and abrasions to the left ring finger.  
According to the February 2007 VA examination report, the 
veteran has pain on motion and loss of sensation at the site 
of his left ring finger scar.  Providing the veteran the 
benefit of the doubt, the Board finds that the loss of 
sensation experienced by the veteran, along with the pain on 
motion, verified on objective examination, support the award 
of a 10 percent rating under Diagnostic Code 7804, for 
superficial scars which are painful on examination.  In light 
of 38 C.F.R. §§ 4.3 and 4.7, a 10 percent disability rating 
is granted for the veteran's left ring finger scar.  However, 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for his left ring finger scar, 
or his other residuals of lacerations and abrasions of the 
left hip and knee.  

According to both the February 2007 and March 2005 VA 
examination reports, the veteran has no current scarring of 
the left hip or knee.  The Board notes also that at the time 
of the veteran's initial motor vehicle accident in service, 
no findings, other than lacerations and abrasions, were made 
for the left knee and hip.  Any scarring from those injuries 
eventually resolved, such that no scars were visible on 
current examinations.  Regarding his left right finger 
injury, the veteran otherwise had some limitation of range of 
motion of the finger with greater loss due to pain.  An 
evaluation of a disability of the finger(s) may be assigned 
based on limitation of function/motion.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  However, as a noncompensable 
evaluation is the maximum assignable for limitation of motion 
of the ring or little finger, a higher (20 percent) rating is 
not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  Overall, the preponderance of 
evidence does not support an award in excess of 10 percent 
for these disabilities.  


ORDER

Entitlement to an increased disability rating for residuals 
of lacerations and abrasions to the left hip and left leg is 
denied.  

Entitlement to a 10 percent disability rating for residuals 
of lacerations and abrasions to the left ring finger is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  At his August 2007 
personal hearing before an Acting Veterans Law Judge seated 
at the RO, the veteran stated his hearing has worsened since 
his most recent VA audiological examination, conducted in 
February 2007.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  VA is also obligated 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006).  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  Therefore, a REMAND is necessary to afford the 
veteran a new VA audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination for the purpose 
of evaluating his bilateral hearing loss.  
This examination must be conducted by a 
state-licensed audiologist and must 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test, pursuant to 38 C.F.R. 
§ 4.85.  Any other findings or impairment 
resulting from the veteran's bilateral 
hearing loss should also be noted.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

At this time, the Board offers no opinion regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


